Name: Council Decision 2012/332/CFSP of 25Ã June 2012 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah)
 Type: Decision
 Subject Matter: politics and public safety;  cooperation policy;  international security;  EU finance
 Date Published: 2012-06-26

 26.6.2012 EN Official Journal of the European Union L 165/71 COUNCIL DECISION 2012/332/CFSP of 25 June 2012 amending and extending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 25 November 2005, the Council adopted Joint Action 2005/889/CFSP (1). (2) On 19 December 2011, the Council adopted Decision 2011/857/CFSP (2) amending Joint Action 2005/889/CFSP and extending it until 30 June 2012. (3) On 4 May 2012, the Political and Security Committee recommended an extension of EU BAM Rafah for 12 months. (4) EU BAM Rafah should be further extended from 1 July 2012 until 30 June 2013 on the basis of its current mandate. (5) It is also necessary to lay down the financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2012 to 30 June 2013. (6) EU BAM Rafah will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Joint Action 2005/889/CFSP is hereby amended as follows: (1) the following subparagraph is added to Article 13(1): The financial reference amount intended to cover the expenditure related to EU BAM Rafah for the period from 1 July 2012 to 30 June 2013 shall be EUR 980 000.; (2) in Article 16, the second paragraph is replaced by the following: It shall expire on 30 June 2013.. Article 2 This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2012. Done at Luxembourg, 25 June 2012. For the Council The President C. ASHTON (1) OJ L 327, 14.12.2005, p. 28. (2) OJ L 338, 21.12.2011, p. 52.